Title: From George Washington to Richard Varick, 26 September 1785
From: Washington, George
To: Varick, Richard



Dear Sir,
Mount Vernon 26th Septr 1785

Mr Taylor brought me your favor of the 28th Ulto and I have received your other letter of the 2d of December. for both I thank you—as also for the proceedings of the Mayors Court in the case of Rutgars & Waddington, enclosed in the latter. I have read this with attention, and though I pretend not to be a competent judge of the Law of Nations—or of the Act of your Assembly—nor of the spirit of the Confederation in their niceties, yet, it should seem to me that the interpretation of them by the

Court is founded in reason & common sense, which is, or ought to be, the foundation of all Law & Government.
I am sorry to hear of your long indispositions, and repeated attacks—It may be well to nurse yourself a little. Disorders, often times, are easier prevented than cured. And while you are in the way to re-establish your health (on which I heartily congratulate you) it is better to use preventatives than alteratives &ca &ca of which the Materiæ Medicæ is replete.
As you are at the source of foreign intelligence, I could only reverberate what you have before heard; and having no domestic News worth communicating, I shall be rather laconic in my pres[en]t address. I enjoy, thank God, very good health; but Mrs Washington is scarce ever well—She joins me in best wishes for you and I am Dear Sir Yr Affecte friend and Obedt Hble Servt

Go: Washington

